Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Requirement for Election/Restrictions
1.	This application contains claims directed to the following patentably distinct species:  
Species I, Claims 1-8
Species II, Claims 9-15
Species III, Claims 16-20

	The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  For example, Species I is directed towards retrieving, for a target entity, target static feature data describing an attribute of the target entity having a value independent of time and target time-series feature data describing an input metric that is related to a target metric; selecting a set of comparative entities based on a comparison of the target static feature data to comparative static feature data of the set of comparative entities; normalizing the target time-series feature data based on a normalization scale computed from comparative time-series feature data for the selected set of comparative entities; generating input data by concatenating the target static feature data, the normalized target time-series feature data, and time-specific feature data identifying a specific time or event with respect to a calendar; accessing a key-value memory network having (a) a key matrix with key vectors that are learned from training static feature data and training time-series feature data and (b) a value matrix with value vectors representing time-series trends; generating predicted time-series data for the target metric of the target entity by applying the key-value memory network to the input data, wherein the predicted time-series data is usable by a host computing system for modifying one or more features of an interactive computing environment operated by the host computing system  , 
	while Species II is directed towards a key matrix with key vectors that are learned from training static feature data and training time-series feature data; a value matrix with value vectors representing time-series trends an input layer configured to receive, for a target entity, input data comprising a concatenation of static feature data of the target entity, time-specific feature data, and time-series feature data for the target entity; an entity-embedding layer configured to generate an input vector from the input data; a key-addressing layer configured to generate a weight vector indicating similarities between the key vectors and the input vector; a value-reading layer configured to compute a context vector from the weight vector and the value vectors; and an output layer configured to generate predicted time-series data for a target metric of the target entity by at least applying a continuous activation function to the context vector and the input vector, 
	and while Species III is directed towards retrieving, for a target entity, time-specific feature data identifying a specific time or event with respect to a calendar, static feature data describing an attribute of the target entity having a value independent of time, and input time-series feature data describing an input metric that is related to a target metric; normalizing the input time-series feature data based on a normalization scale and thereby generating normalized time-series feature data; generating input data from the static feature data, the normalized time-series feature data, and the time-specific feature data; accessing a key-value memory network having a key matrix and a value matrix; generating, with a key-addressing layer of the key-value memory network, a weight vector indicating similarities between key vectors of the key matrix and an input vector corresponding to the input data; computing, with a value-reading layer of the key-value memory network, a context vector from the weight vector and value vectors of the value matrix; and applying, with an output layer of the of the key-value memory network, a continuous activation function to the context vector and the input vector and thereby generating predicted time-series data for the target metric.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
1)  The species or groupings of patentably indistinct species require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.



Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664